Citation Nr: 1540079	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals, adenocarcinoma of the prostate, to include the propriety of the reduction from 100 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Donald G. Fernstrom, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1967.

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This case was before the Board in May 2015 when the issues herein on appeal were remanded for additional development and consideration.  Specifically, the May 2015 Board remand directed additional VA treatment records be obtained, that the Veteran should be afforded a notice letter and application with respect to entitlement to a TDIU and thereafter for re-adjudication of the issues on appeal.  VA treatment records most recently dated in February 2015 have been associated with the record.  Additionally, June 2015 VA correspondence provided proper notice and an application with respect to the issue of entitlement to a TDIU to the Veteran.  Thereafter, a July 2015 supplemental statement of the case readjudicated the issues.  Thus, there has been substantial compliance with the May 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

During the pendency of this appeal, a June 2015 rating decision granted a 60 percent rating for the Veteran's residuals for adenocarcinoma of the prostate effective June 1, 2013.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38   (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The reduction in the rating for the Veteran's residuals of adenocarcinoma of the prostate from 100 percent to 60 percent, effective June 1, 2013, was based on examination showing improvement (i.e., no recurrence or metastasis) and was implemented in accordance with governing regulatory due process provisions; the proposal to reduce the rating was by a December 2012 rating decision that followed an examination, and the Veteran was notified by letter that same month; the reduction was implemented by a March 2013 rating decision.

2.  As of June 1, 2013, the symptomatology associated with the service-connected Veteran's residuals of adenocarcinoma of the prostate was manifested primarily by voiding dysfunction and urine leakage requiring the wearing of absorbent material which must be changed more than four times per day.

3.  Resolving doubt in his favor, from June 1, 2013, the Veteran's service-connected residuals of adenocarcinoma of the prostate precluded him from securing or following a substantially gainful occupation consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The reduction in the rating for the Veteran's residuals of adenocarcinoma of the prostate from 100 percent to 60 percent, effective June 1, 2013, was proper, and a rating in excess of 60 percent from that date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.115a, 4115b, Diagnostic Code 7528 (2014).

2.  The criteria for a TDIU from June 1, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants entitlement to a TDIU, which represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist is rendered moot, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010) with respect to entitlement to a TDIU are rendered moot.

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to claims for increased evaluations for service-connected disability, the law requires VA to notify the veteran that, to substantiate a claim, the veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112.

In December 2012, notice was provided regarding the RO's intent to reduce the rating percentage for residuals of adenocarcinoma of the prostate.  Under these circumstances, the Board finds that appropriate and sufficient notice was provided.  Specifically, the regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  While prostate cancer is not a typical reduction, 38 C.F.R. § 4.115b, Diagnostic Code 7528 directs that the claims are subject to the provisions of section 3.105(e), like a reduction claim.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's latest address of record and should set forth all of the material facts and reasons for the proposed reduction.  38 C.F.R. § 3.105(e) (2014).  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  

Here, the RO issued a rating reduction proposal in December 2012, which set forth the material facts and reasons for the reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In March 2013, the RO issued a rating decision enacting the reduction.  Therefore, the notice requirements for the reduction of the prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e). 

The Board notes that the Veteran, with respect to his claim for an increased rating for residuals of adenocarcinoma of the prostate, was not provided with adequate VCAA notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) as defined by the Court in Vazquez-Flores, supra.  Nonetheless, the Board finds that such a defect does not constitute prejudicial error in this case because the record reflects that the Veteran had actual knowledge in this regard, as reflected in the substantive appeal received in July 2013, following issuance of a June 2013 statement of the case.  Such was also demonstrated during the April 2015 Board hearing.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records and VA medical records are associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided examinations for prostate cancer in December 2012, January 2014 and February 2015.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  Moreover, neither the Veteran nor his representative asserted that the Veteran's residuals of adenocarcinoma of the prostate have worsened since the February 2015 VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, as these examinations included sufficient detail as to the severity of the Veteran's service-connected disability at issue, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2015, the issue on appeal of entitlement to an increased rating for prostate cancer, to include restoration of a 100 percent rating from June 1, 2013, was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claims

A. Evaluation of residuals of adenocarcinoma of the prostate

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014);

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In a July 2011 rating decision, the Veteran was granted service connection and a 100 percent initial disability rating based on Diagnostic Code (DC) 7528.  Diagnostic Code 7528 provides for a 100 percent rating for six months following cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2014).  Afterward, a mandatory VA examination will be performed.  If there has been no local reoccurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  Id. 

The record reflects the Veteran was diagnosed with adenocarcinoma of the prostate in March 2011 and underwent a surgical procedure for such in April 2011.  There is no indication that the treatment was unsuccessful or of recurrence or metastasis.  Specifically, a VA prostate cancer examination in December 2012 found the Veteran's prostate cancer was in remission.  Such was not contradicted by VA treatment records or private treatment records.  Therefore, material improvement had been shown at the time of the December 2012 rating decision proposed rating reduction, and March 2013 rating decision effectuating such rating reduction effective June 1, 2013.  Hence, the RO's action to end the 100 percent rating for prostate cancer was appropriate. 

As noted above, the March 2013 rating decision reduced the evaluation from 100 percent to 40 percent, effective June 1, 2013.  However, the RO later increased the rating to 60 percent effective June 1, 2013 in a June 2015 rating decision. 

Turning now to the question of whether a rating in excess of 60 percent is warranted, the Board notes that January 2014 and February 2015 VA examinations also found the Veteran's prostate cancer was in remission.  Additionally, a February 2014 private treatment record noted there was no evidence of biochemical recurrence.  Hence, as there has been no recurrence or metastasis demonstrated, the provisions of 38 C.F.R. § 4.115a which set forth the criteria for rating voiding dysfunction is for consideration.  Such criteria allow for a maximum, 60 percent rating if there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence:  requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2014). 

The evidence shows that the residuals of prostate cancer meet the criteria for a 60 percent rating, but not higher.  See 38 C.F.R. § 4.115b, DC 7528.  The evidence shows the Veteran experienced urinary incontinence.  VA prostate cancer examinations in December 2012, January 2014 and February 2015 found the Veteran's prostate cancer caused voiding dysfunction manifested by urinary leakage which required absorbent material and necessitated changing two to four times per day.  Private treatment records dated in February 2014 also noted incontinence which required pads for urinary incontinence two to four times per day.  However, one February 2014 private treatment record noted the Veteran used approximately four pads per day.  Finally, a March 2015 medical letter reported the Veteran was using four to six, or sometimes more pads on a daily basis.  

In April 2015 testimony, the Veteran reported he changed his pads for incontinence on average day four or more times a day depending on his activity level.  The Veteran is competent to report on symptoms of urinary continence as such is based on his experience and personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's April 2015 testimony and related statements credible as they are consistent.  

As 60 percent is the highest rating allowed for voiding dysfunction, the Board will consider analogous diagnostic codes in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Code 7528 directs that residuals of prostate cancer may also be rated as renal dysfunction, if predominant.  38 C.F.R. § 4.115b.  There is no evidence that the Veteran has renal dysfunction.  More specifically, he has not been shown to have persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Additionally, he has not be shown to require regular dialysis, to be precluded from more than sedentary activity, or have any other symptom required for an 80 or 100 percent rating for renal dysfunction.  Moreover, entitlement to service connection for a kidney disability was denied in a July 2015 rating decision.  Furthermore, the December 2012, January 2014 and February 2015 prostate cancer examinations found the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Finally, other potentially relevant diagnostic codes including bladder, fistula of; bladder, injury of; and bladder, calculus in, with symptoms interfering with function; also direct such be rated with respect to voiding dysfunction and/or urinary tract infection, as addressed above.  38 C.F.R. § 4.155b, DC 7515, 7516, 7517.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Here, the symptoms of the Veteran's residuals for adenocarcinoma of the prostate are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported voiding dysfunction of urinary incontinence both during the day and at nighttime, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence shows that the Veteran's residual symptoms of prostate cancer do not warrant a rating in excess of 60 percent.  See 38 C.F.R. § 4.115b.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU 

VA may assign a TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  In such cases, either the Board or the RO may assign a TDIU, provided that, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more and if it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

The service-connected residuals of adenocarcinoma of the prostate are rated as 100 percent disabling prior to June 1, 2013, and 60 percent disabling effective from June 1, 2013.  His other service-connected disabilities, bilateral hearing loss and erectile dysfunction, are each rated noncompensable.  His combined schedular compensation rating was 100 percent prior to June 1, 2013 and 60 percent from June 1, 2013.  Therefore, the schedular percentage requirements for a TDIU are met since June 1, 2013.  38 C.F.R. § 4.16(a).  The Veteran's service-connected bilateral hearing loss and erectile dysfunction, when considered separate from the prostate cancer residuals prior to June 1, 2013, or in combination with the prostate cancer residuals from June 1, 2013, have not been averred, or shown, to have resulted in functional impairment which precludes substantially gainful employment consistent with his education and occupational experience.  The record reflects that the Veteran wears hearing aids, and that his hearing loss has been described as mild.  No occupational impairment has been shown to result from his erectile dysfunction.

In April 2015 testimony, the Veteran described the impact of the prostate surgery on his life as a catastrophe, as because of the surgery he voids constantly and has problems sleeping resulting in fatigue.  He also testified when he was out and about and does not have access to facilities immediately he had problem with changing pads for incontinence, resulting in use of up to six or more pads per day.  In a July 2013 statement, the Veteran reported he was offered part-time employment but turned it down due to his current medical conditions.  Specifically, he stated it would be impossible to maintain employment while suffering from his urinary incontinence with resultant impaired sleep.  In a June 2013 statement, the Veteran's spouse also described that the Veteran gets up frequently during the night to use the bathroom.  This is consistent with other evidence of record.  

The December 2012 VA examiner noted the Veteran was a retired land surveyor and he would not have any physical limitation in terms of work other than the need to be able to have access to facilities for frequent urination and changing of pads.  The January 2014 VA examiner found the Veteran would need access to a facility for urinary frequency and changing absorbent materials and also noted daytime somnolence secondary to sleep disturbance caused by nocturia.  A February 2015 VA examiner reported, in terms of functional impact, the Veteran would need access to a facility for urinary frequency and changing absorbent material. 

The Board has considered the evidence of record and finds the Veteran's lay statements and April 2015 testimony on the matter persuasive along with the medical evidence.  Particularly persuasive is an October 2014 medical letter from Dr. J. D, which noted the Veteran was a retired land surveyor and suffered from mixed stress and urge urinary incontinence.  In the October 2014 medical letter Dr. J. D. stated the Veteran was not able to tolerate long periods of sitting and listening as a member of a jury.  In a March 2015 medical letter Dr. J D. stated, in part, the Veteran's mixed urinary incontinence, due to both stress and urge incontinence mechanisms, as well as ongoing sleep apnea, significantly affected his lifestyle to the extent that it was a constant preoccupation for him as he engaged socially with others, as he drove to and from various activities in the community and events, and as he tried to sleep in a restful fashion over the course of the night.  Thus, the Board finds these medical letters from Dr. J. D, combined with Veteran's testimony, is persuasive and outweighs the VA opinions as such indicated the Veteran is not able to engage even in sedentary activities such as jury duty and driving.  

Thus, based on the foregoing evidence, the Board finds that the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected residuals of adenocarcinoma of the prostate from June 1, 2013.  Accordingly, a TDIU is warranted effective June 1, 2013.



ORDER

The reduction of the disability rating from 100 percent to 60 percent for the residuals of adenocarcinoma of the prostate, effective from June 1, 2013, was proper, thus the appeal is denied.  

Entitlement to an evaluation in excess of 60 percent from June 1, 2013 for residuals for adenocarcinoma of the prostate is denied.  

Entitlement to a TDIU is granted from June 1, 2013, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


